Citation Nr: 0632328	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  99-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted entitlement to service 
connection for tinnitus with intermittent dizziness related 
to vestibular problem due to inservice noise exposure and 
assigned a 10 percent evaluation effective from April 14, 
1998, under Diagnostic Code 6260 for recurrent tinnitus.  The 
veteran disagreed with the evaluation and perfected his 
appeal.  

The veteran presented testimony at a personal hearing at the 
RO in December 2004.  A copy of the hearing transcript was 
attached to the claims file.

Although the veteran had requested a Travel Board hearing, in 
December 2005 he cancelled a scheduled Travel Board hearing.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (1998-2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagreed with the initial evaluation assigned 
and appealed the decision to the Board.  Prior to a transfer 
of the claims file to the Board, the RO separated tinnitus 
and the vestibular disorder and assigned separate evaluations 
in a May 2003 rating decision.  Although the veteran 
subsequently withdrew his appeal on an increased initial 
rating for vestibular disorder, the issue of entitlement to 
an increased initial rating in excess of ten percent for 
tinnitus remains on appeal.  

In a Board decision in May 2006 the veteran was notified that 
in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  The veteran was notified that his appeal on 
this issue was placed under the stay.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 




ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


